TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 13, 2018



                                      NO. 03-18-00492-CV


        Sight’s My Line, Inc., a Florida Corporation, and Stewart Lantz, Appellants

                                                 v.

                  Riggs Aleshire & Ray, a Texas Professional Corporation;
        Blazier, Christensen, Bigelow & Virr, a Texas Professional Corporation; and
            Adams & Graham, a Texas Limited Liability Partnership, Appellees




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 19, 2018. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellants shall pay all costs relating to this appeal, both in this Court and the court below.